Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: U.S. Pre-grant publication 20140282195(Nixon) is determined to be the closest art of record. Nixon fails to disclose or imply  a limitation wherein a “hierarchical display system for automated graphical user interface configuration comprising: 
a processor and a non-transitory computer readable medium, the non-transitory computer readable medium comprising instruction configured and arranged to cause the processor to: 
generate a plurality of GUIs in a runtime environment, at least one of the plurality of GUIs comprising a navigational model comprising a hierarchy of navigational items, each navigational item located in one level of a plurality of levels of the hierarchy;
 accept a user selection of one of the of the navigational items, where the user selected navigational item is a current navigational item; 
determine a number of GUIs specified by a GUI profile associated with the current navigational item; 
determine a layout for each of the number of GUIs as specified by the GUI profile; 
display the layout in each of the number of GUIs as specified by the GUI profile; 

query one or more levels of the hierarchy to determine if a GUI profile associated with the respective level has a layout specified for one or more of the remaining GUIs; 
apply the layout from the level to the corresponding GUI;  ACTIVE 47803497v16Application No. Not Yet AssignedAttorney docket No. 160095-059003 
repeat the query until all of the number of GUIs have layouts applied or until all levels have been queried.” 

It is noted that none of the cited art teaches this limitation in combination with all other limitations of each independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday-Thursday /8:00AM-5PM EST/.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
6/10/2021


						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175